Detailed Action
This is the final office action for US application number 16/657,218. Claims are evaluated as filed on June 13, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre- AIA  first to invent provisions.

Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Scheller teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Paragraph 23 defines distal fiber end 4 and tip 9 which are shown in Fig. 1 as well as Figs. 2 and 3 and thus “the distal end of the fiber is substantially rectilinear” of claim 7 finds proper antecedent basis in the original applications despite the term “rectilinear” not being used as such is shown in the drawings (Remarks p. 6-7), Examiner notes that paragraph 23 provides no description of the shape of distal fiber end 4 and tip 9 and notes that a copy of paragraph 23 is provided below for convenience.  Further, enlarged portions of Figs. 1-3 have been provided below showing the disclosed/shown shape of the distal fiber end 4 and tip 9. As noted below and on page 3 of the non-final rejection office action dated December 13, 2021, such appears to show that the distal end comes to a point. As the provided Figures appear to show the structure from a single view, there does not appear to be a way to determine if such structure is rectilinear. Accordingly, as the specification does not provide a description of the shape and the drawings do not provide sufficient views to enable one to ascertain the shape, the specification lacks antecedent basis for the distal end of the fiber is substantially rectilinear” of claim 7. 

    PNG
    media_image1.png
    132
    698
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    302
    302
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    188
    235
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    469
    205
    media_image4.png
    Greyscale

Enlarged portion of Fig. 1
Enlarged portion of Fig. 2
Enlarged portion of Fig. 3


With regards to Applicant’s argument that the replacement drawing of Fig. 2 shows cannula 21 and trocar 20 as supported by claim 1 line 10 and paragraph 28 (Remarks p. 7), Examiner notes that claim 1 line 10 is silent as to a description of the shape and sizing of the cannula and trocar. Similarly, paragraph 28, which has been provided below for convenience, is silent as to a description of the shape and sizing of the cannula and trocar. Accordingly, such constitutes new matter.

    PNG
    media_image5.png
    122
    711
    media_image5.png
    Greyscale

With regards to Applicant’s argument that claim 1 is directed to an eye surgical lighting unit for illuminating a surgical field which clearly does not include surgery operation modules and merely includes lighting modules (Remarks p. 7), Examiner notes that what is claimed is “an eye surgical lighting unit for lighting internal ocular tissue comprising: a fiber….”, i.e. an eye surgical lighting unit capable of use for lighting internal ocular tissue comprising: a fiber, etc.. No limitations have been provided to exclude the presence of ‘surgery operation modules’; thus, the argument that an eye surgical lighting unit clearly does not include surgery operation modules does not reflect a broadest reasonable interpretation of the currently claimed invention.
With regards to Applicant’s argument that Scheller cannot be considered a lighting unit and is not suitable as a lighting unit and one would never contemplate using a laser probe as a lighting unit (Remarks p. 1), Examiner notes that use of a product has not been claimed. Instead, as provided by claim 1, a product capable of performing a function(s) has been claimed. Thus, the product disclosed by Scheller is capable of use as eye surgical lighting as Scheller discloses use in the eye (¶42), use for illumination (¶36), and use as a steerable light source (¶44). That is, the argument that one would never contemplate using the device of Scheller as a lighting unit is not persuasive as Scheller specifically discloses use for illumination/lighting, i.e. “used as a steerable light source instead of a directional laser probe.” (¶44).
With regards to Applicant’s argument that the laser probe of Scheller may not serve as a chandelier lighting unit as there is no disclosure by Scheller of a state where the optic fiber is disassembled from the manual unit and can still be used for ophthalmic surgery by introduction through a trocar in the ocular wall of a patient (Remarks p. 8), Examiner notes that the claimed unit serving as a chandelier lighting unit is not claimed. Instead, what is claimed is that “wherein the fiber is adjustable between an intraocular operational position in which… “and a chandelier operational position in which…” in claim 1 lines 4-12, i.e. ‘wherein the fiber is capable of being adjusted between an intraocular operational position in which… and a chandelier operational position in which…’. As such, there is no need for Scheller to specifically disclose disassembly of the unit to a state used in ophthalmic surgery as appears to be argued. Instead, as detailed below and on page 6 of the non-final office action dated December 13, 2021, the unit of Scheller is capable of adjusting between the position shown in Figs. 8 and 9 and a dissembled position achieved prior to securement via set screw 84 of ¶41 where the unit is capable of the claimed adjustability. That is, the device of Scheller is shown to be comprised of multiple components, which thus require assembly and can thus be disassembled in the absence of permanent securing methods (e.g. welding, adhesives, etc.) in assembly. As disclosed in ¶41, set screw 84 secures fiber 60 to the manual unit 10’, 20’ via a complementarily screw threaded hole, i.e. via threaded, non-permanent securement. This is a contrast to the assembly of 20’ and 10’ which uses an adhesive (¶38) and is thus not readily able to be disassembled. Setscrews/screws are known to be insertable and the unit is shown in Figs. 8 and 9 without the setscrews. Further, the fiber is dimensioned to easily slide through the manual unit (¶s 39 and 40). Thus, when the setscrew 84 is not securing the fiber to the manual unit such is able to be removed/disassembled from the manual unit by easily sliding the relative positions. Further, the ability to attach optic fiber connector 44' to a power source (¶42, where ¶s 36 and 39 disclose commonly disclosed elements 44/44’ and Fig. 3 shows commonly disclosed connector 44) does not appear to be affected in any way by the presence or absence of securement to the manual unit as such are at opposite portions of the fibers and are not connected other than via the fiber. It appears that the use of the manual unit is to enable positioning of the fiber distal end to areas where a straight fiber may not reach (¶42) and provide a known actuation mechanism for control (¶44). Accordingly, as there is no structure preventing disassembly of 60 from 10’, 20’ when setscrew 84 is not secured as shown in Figs. 8 and 9 and no structure preventing operation while such are disassembled, the unit is capable of adjusting between the claimed positions and capable functioning as claimed.
With regards to Applicant’s argument that Scheller does not teach modifying an ophthalmic lighting unit into a lighting unit of claim 1 that may serve both as a chandelier lighting unit and an intraocular lighting unit (Remarks p. 8), Examiner notes that such has not been asserted and is therefore moot. Instead, as detailed above and below and on pages 5-8 of the non-final office action dated December 13, 2021, a lighting unit as provided by claim 1 is disclosed by Scheller.
With regards to Applicant’s argument that there is no disclosure in Scheller that the fiber is disassembled from the manual unit by loosening the set screw 84 let along that the fiber could be introduced via a cannula of a trocar for chandelier lighting (Remarks p. 8), Examiner notes that such has not been asserted and is therefore moot. Further, loosening a screw/setscrew is a known functional ability that threaded engagement provides when a set screw is inserted into a complementarily threaded hole as disclosed in ¶41. In addition, it has not been proposed to insert the setscrew 84 and then remove it as appears to be argued. As detailed, above and below and on pages 5-8 of the non-final office action dated December 13, 2021, the device is capable of being disassembled prior to setscrew insertion. Finally, there is no claim limitation providing disassembly of the fiber from the manual unit as appears to be argued. As detailed, above and below and on pages 5-8 of the non-final office action dated December 13, 2021, what is claimed is that the fiber is capable of being adjusted between the claimed positions. The device of Scheller is capable of such adjustment as such is disclosed to be easily slidable and the only securement is via setscrew 84, which is not necessary for operation of the light but is instead for achieving different positioning of the fiber than possible without the manual unit.
With regards to Applicant’s argument that Scheller discloses a curved optical fiber and not a rectilinear fiber as recited in claim 7 (Remarks p. 8), Examiner notes that, as detailed, below and on page 6 of the non-final office action dated December 13, 2021, Fig. 9 shows that the distal end is substantially rectilinear. That is, Fig. 9 shows that the fiber has a flat end and is thus shown to be rectilinear. A comparison of the enlarged portion of Scheller Fig. 9 below and the above enlarged portions of Applicant’s Figs. 1-3 clearly show the distal end of Scheller to be relatively/substantially rectilinear as claimed. 

    PNG
    media_image6.png
    676
    621
    media_image6.png
    Greyscale

With regards to Applicant’s argument that with regards to claim 8 the lighting unit provides for bimanual ophthalmic surgery if the fiber is disassembled while also providing for such when assembled (Remarks p. 8-9), Examiner notes that claim 8 does not require providing for bimanual ophthalmic surgery under any condition nor does claim 8 require providing positions. Instead, in summary, claim 8 provides a kit comprising a manual unit, a lighting unit comprising a fiber, where the fiber can be inserted through the manual unit and if other conditions are met then the unit is able to provide some function. 
With regards to Applicant’s argument that Scheller merely discloses a directional laser probe and fails to disclose a kit of parts comprising a lighting unit and a manual unit (Remarks p. 9), Examiner notes that, as detailed below and on pages 7-8 of the non-final office action dated December 13, 2021, Scheller discloses the lighting unit shown in Figs. 8 and 9 and described in at least ¶s 36, 41, 42, and 44 and manual unit 10’, 20’ as shown in Figs. 8 and 9 and described in at least ¶s 36, 41, 42, and 44. To again reiterate, Scheller discloses use in the eye (¶42), use for illumination (¶36), and use as a steerable light source (¶44). That is, Scheller specifically discloses that the devise is “used as a steerable light source instead of a directional laser probe.” (¶44) and is thus capable of use as a light unit as claimed.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/383,694, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 14/383,694 fails to provide adequate support for a fixation screw to fix the fiber in the intraocular operational position in a direction along the cannula of claim 5. Thus, claim 5 is considered as of the filing date of the instant case of October 18, 2019.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 7, the specification appears to lack proper antecedent basis for the distal end of the fiber being substantially rectilinear. That is, the specification is silent to a description including ‘rectilinear’ and Figs. 1-3 appear to show the distal end of the fiber comprising a single point, which does not constitute a rectilinear shape. Thus, the specification fails to provide proper antecedent basis for the distal end of the fiber is substantially rectilinear of claim 7. Examiner suggests cancelling claim 7 as a description of the shape of distal tip 9 does not appear to be provided.
The amendment filed June 13, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amendment to Fig. 2 shows a structure not shown or described in the original disclosure. Amendment to paragraph 28 includes corresponding element numbers not originally provided.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cannula of a trocar of claim 1 line 10 and the distal end of the fiber is substantially rectilinear of claim 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Scheller et al. (US 2003/0191461, hereinafter “Scheller”).
As to claim 1, Scheller discloses an eye surgical lighting unit (Figs. 8 and 9, ¶42 discloses use in the eye, ¶36 discloses use for illumination and ¶44 use as a steerable light source) capable of use for lighting internal ocular tissue (Figs. 8 and 9, ¶s 36 and 44) comprising: a fiber (60) having a proximal end (end connected to connector 44’ similar to 44 in Fig. 3, ¶39) and a distal end (64) capable of use for guiding a light beam to the distal end (Figs. 8 and 9, ¶s 36 and 44), a manual unit (10’, 20’) provided with a cannula (20’) and a handle (10’) having an internal passage (16’) positioned in line with the cannula (Figs. 8 and 9), wherein the fiber is capable of being adjusted between an intraocular operational position (Figs. 8 and 9 when secured via set screw 84 as disclosed in ¶41) in which the fiber extends through the internal passage of the handle and through the cannula (Figs. 8 and 9) so that a desired position and/or orientation of the distal fiber end can be accurately taken up through operation of the handle (Figs. 8 and 9, ¶44 discloses use as a steerable light source, ¶s 37, 38, and 42), wherein, when the fiber is in the intraocular position, the lighting unit provides intraocular lighting capable of use for ophthalmic surgery (42 discloses use in the eye, ¶36 discloses use for illumination and ¶44 use as a steerable light source), and a chandelier operational position (prior to securement via set screw 84 of ¶41) in which the fiber is disassembled from the manual unit (prior to securement via set screw84 of ¶41) so that the distal end of the fiber can be introduced via a cannula of a trocar (¶42), arranged in the ocular wall (¶42), wherein, when the fiber is in the chandelier operational position, the lighting unit provides chandelier lighting capable of use for bimanual ophthalmic surgery (¶42 discloses use in the eye, ¶36 discloses use for illumination).
As to claim 2, Scheller discloses that the handle is designed, through manual operation thereof, to bring the distal end of the fiber in at least one of a desired position or orientation (Figs. 8 and 9, ¶s 37, 38, 42, and 44).
As to claim 3, Scheller discloses that the proximal end is provided with a connector (44’, 46, Fig. 3, ¶s 32, 39, 42, and 44) capable of use for connection to a light source (Fig. 3, ¶s 32, 39, 42, and 44).
As to claim 4, Scheller discloses a stop (80) which is capable of being displaced along an outer surface of the fiber near the distal end (prior to securement of set screw 84 of ¶41, Figs. 8 and 9).
As to claim 5, Scheller discloses a fixation screw (84 of ¶41) capable of use to fix the fiber in the intraocular operational position in a direction along the cannula (¶s 37, 38, 42, and 44).
As to claim 6, Scheller discloses the eye surgical lighting unit comprising a single fiber only (in as much as Applicant’s, Figs. 8 and 9).
As to claim 7, Scheller discloses that the distal end of the fiber is substantially rectilinear (Fig. 9).

As to claim 8, Scheller discloses a kit of parts (Figs. 8 and 9, ¶42 discloses use in the eye, ¶36 discloses use for illumination and ¶44 use as a steerable light source, ¶41 discloses set screw 84) comprising: - a manual unit (10’, 20’) provided with a cannula (20’) and a handle (10’) having an internal passage (16’) positioned in line with the cannula (Figs. 8 and 9); and - an eye surgical lighting unit (Figs. 8 and 9, ¶42 discloses use in the eye, ¶36 discloses use for illumination and ¶44 use as a steerable light source, ¶41 discloses set screw 84) capable of use for lighting internal ocular tissue (Figs. 8 and 9, ¶42 discloses use in the eye, ¶36 discloses use for illumination and ¶44 use as a steerable light source, ¶41 discloses set screw 84) comprising: a fiber (60) having a proximal end (end connected to connector 44’ similar to 44 in Fig. 3, ¶39) and a distal end (64) capable of use for guiding a light beam to the distal end (Figs. 8 and 9, ¶s 36 and 44); - wherein the fiber of the eye surgical unit can be inserted through the internal passage of the handle of the manual unit and though the cannula of the manual unit (Figs. 8 and 9), such that - if the fiber is disassembled from the manual unit (prior to securement via set screw 84 of ¶41), the fiber is in a chandelier operational position (prior to securement via set screw 84 of ¶41), the lighting unit provides chandelier lighting capable of use for bimanual ophthalmic surgery; and (¶42 discloses use in the eye, ¶36 discloses use for illumination); and - if the fiber extends through the internal passage of the handle of the manual unit and through the cannula of the manual unit (Figs. 8 and 9 when secured via set screw 84 as disclosed in ¶41), the fiber is in an intraocular position (Figs. 8 and 9 when secured via set screw 84 as disclosed in ¶41), the lighting unit provides intraocular lighting capable of use for ophthalmic surgery (42 discloses use in the eye, ¶36 discloses use for illumination and ¶44 use as a steerable light source). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775